Citation Nr: 0504455	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  96-20 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 11, 
1995, for a compensable rating for residuals of a laparotomy 
for duodenal laceration repair, to include gastrointestinal 
reflux disease (GERD) and esophagitis.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a laparotomy for duodenal laceration repair, to 
include GERD and esophagitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1983 to August 1986.  Historically, by a September 
1986 rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, granted service 
connection for postoperative laparotomy, duodenal laceration 
repair, rated noncompensable.  (The claims folder was 
subsequently transferred to the Winston-Salem RO.)  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1996 RO decision which denied a 
compensable rating for residuals of a laparotomy for duodenal 
laceration repair.  The matter of the rating for the 
disability at issue was previously before the Board in 
January 1998, when it was remanded for additional 
development.  Also on appeal is a September 2001 RO 
determination that increased the rating for residuals of a 
laparotomy to 10 percent, effective August 11, 1995 (the 
veteran appeals for an earlier effective date for the 
compensable rating).  Because the 10 percent rating granted 
in September 2001 is less that the maximum provided under the 
applicable criteria (and since the veteran has not expressed 
satisfaction with the rating), it does not represent a 
complete grant of the benefit sought, and the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  In 
November 2004, the veteran appeared at a Travel Board hearing 
before the undersigned.  

The issue of entitlement to a rating in excess of 10 percent 
for residuals of a laparotomy for duodenal laceration repair, 
to include GERD and esophagitis, is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.




FINDING OF FACT

During the one year period prior to August 11, 1995 it was 
not factually ascertainable from the record that the  
residuals of a laparotomy for duodenal laceration repair, to 
include GERD and esophagitis, had manifestations warranting a 
compensable rating.  


CONCLUSION OF LAW

An effective date earlier than August 11, 1995, for a 
compensable rating for residuals of a laparotomy for duodenal 
laceration repair, to include GERD and esophagitis, is not 
established.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was properly 
(See VAOPGCPREC 8-2003 (Dec. 2003)) provided VCAA notice on 
the "downstream" issue of the effective date for the 
increased rating by supplemental statements of the case 
(SSOCs) issued in January 2003 and March 2004.  He was 
notified (in the September 2001 decision and in the SSOCs) of 
everything required, and has had ample opportunity to 
respond/supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the September 2001 decision and 
the SSOCs informed the veteran of what the evidence showed, 
and the SSOCs informed him of the controlling law and 
regulations.  He was advised in April 2001 correspondence 
from the RO, and in the March 2004 SSOC, that VA would make 
reasonable efforts to help him get pertinent evidence, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The March 
2004 SSOC specifically advised him of what the evidence must 
show to establish entitlement to an effective date earlier 
than August 11, 1995, for a 10 percent rating for residuals 
of a laparotomy for duodenal laceration repair, to include 
GERD and esophagitis, and what information or evidence VA 
needed from him.  Everything submitted to date has been 
accepted for the record and considered.  While the veteran 
was not advised verbatim to submit everything he had 
pertaining to his claim, he was advised to submit, or provide 
releases for VA to obtain, any pertinent records.  
Essentially, this was equivalent to advising him to submit 
everything pertinent.  

VA has obtained all records it could obtain.  Development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  Notably also, given what is needed to 
establish an earlier effective date, the disposition will 
rest essentially on what is already of record.  The critical 
facts are not in dispute.  Hence, the Board finds it proper 
to proceed with appellate review.  It is not prejudicial to 
the veteran for the Board to do so.  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran contends that the effective date for the 10 
percent rating for residuals of a laparotomy for duodenal 
laceration repair, to include GERD and esophagitis, should be 
retroactive to August 31, 1986 (the day after the date of his 
separation from service), as medical evidence reflects that 
the symptoms and severity of the residuals of a May 1986 
laparotomy met the criteria for a 10 percent rating as of 
that date.  

The veteran's initial application for service connection for 
a "ruptured intestine" was received by the RO in September 
1986.  Service medical records and private medical reports 
reflect that the veteran sustained blunt abdominal trauma in 
a motor vehicle accident in May 1986.  Due to his injuries he 
underwent laparotomy exploration and subsequent repair of a 
laceration of his duodenum.  Postoperative medical reports 
show that his convalescence was uneventful.  He tolerated a 
regular diet, engaged in light activities, experienced 
regular bowel habits, and was otherwise asymptomatic.  

In September 1986 the RO granted service connection for 
postoperative laparotomy for duodenal laceration repair, 
rated noncompensable, effective August 31, 1986.  The veteran 
did not initiate an appeal of that decision, and it became 
final.  

The veteran's application for an increased rating for 
residuals of a laparotomy for duodenal laceration repair was 
received by the RO August 11, 1995.  VA outpatient records 
from one medical facility, dated in November 1994, indicate 
that the veteran was seen and treated for heroin 
detoxification.  A November 1994 clinical record shows that 
examination of his abdomen revealed it was soft and mildly 
tender.  A midline scar was noted, and was reported as 
"secondary to surgery for hiatal hernia."  Records 
generated during treatment for heroin detoxification are 
silent regarding residuals of the May 1986 laparotomy for 
duodenal laceration repair.  VA outpatient records from a 
different medical facility, dated from December 1994 to 
October 1995, reveal diagnoses of GERD, distal esophagitis, 
and a small hiatal hernia.  A July 1995 report of 
esophagogastroduodenoscopy shows diagnoses of distal 
esophagitis and small hiatal hernia, with normal stomach and 
normal duodenal bulb.  The VA outpatient records dated 
through October 1995 are negative for clinical findings of 
residuals of the May 1986 laparotomy for duodenal laceration 
repair, and they fail to establish a relationship between the 
service-connected residuals of a laparotomy and the recent 
diagnoses of GERD, distal esophagitis, and a small hiatal 
hernia.  Based on the clinical findings shown in the VA 
outpatient records, the RO issued the February 1996 decision 
now on appeal, which denied a compensable rating for 
postoperative laparotomy for duodenal laceration repair.  

Subsequent to the February 1996 decision, the RO obtained 
additional VA outpatient records dated from November 1994 to 
June 2000, and private medical records dated in April 1997, 
that became the basis for the current 10 percent rating for 
residuals of a laparotomy for duodenal laceration repair, to 
include GERD and esophagitis.  As noted above, the November 
1994 VA outpatient records reveal only treatment for heroin 
detoxification.  VA clinical records dated through October 
1995 are negative for a relationship between the diagnoses of 
GERD, distal esophagitis, and a small hiatal hernia shown 
therein, and the residuals of the May 1986 laparotomy.  
Medical evidence subsequent to October 1995 reveals symptoms 
of sporadic dysphagia with solids (not liquids) that did not 
result in regurgitation and did not interfere with normal 
nutrition.  The records show evidence of episodic pyrosis and 
nausea.  There was no evidence of substernal or arm 
radiation, or of hematemesis or melena.  

At the September 1997 hearing, the veteran testified that he 
had frequent sharp abdominal pain and burning associated with 
esophagitis, a hiatal hernia, and GERD.  He also complained 
of diarrhea and vomiting.  He had to sleep sitting up, and he 
was able to eat only one meal daily.  

On VA examination in June 2000, it was noted that the 
veteran's service medical records indicate no epigastric 
symptoms prior to the May 1986 motor vehicle accident in 
service and the subsequent laparotomy to repair a duodenal 
laceration.  The physician noted the symptoms subsequent to 
the May 1986 laparotomy, and reported that medical literature 
failed to support the veteran's contention that his current 
symptoms of pyrosis, reflux, and hiatal hernia are the result 
of the abdominal trauma he sustained in May 1986.  However, 
the VA examiner went on to indicate that in view of the lack 
of symptomatology prior to the May 1986 abdominal trauma 
("and despite the fact that [GERD] symptoms are an extremely 
common entity with onset at various decades of life"), and 
because the veteran exhibited the onset of his 
gastrointestinal symptomatology subsequent to the May 1986 
procedures, "I am inclined to support the [veteran's] 
contention that signs discovered at this and previous 
endoscopic exams and symptoms reported by the [veteran] are 
related to the incidents of [May 1986]."  In the September 
2001 determination, the RO increased the rating for the 
residuals of a laparotomy, with GERD and esophagitis, to 10 
percent effective August 11, 1995 (the date of receipt of the 
veteran's application for an increased rating).  

Legal Criteria and Analysis

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred, if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.151(a) (2003).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief of entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  "Date of receipt" generally means the 
date on which a claim, information or evidence was received 
by VA.  38 C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. 
§§ 3.1(p), 3.155(a) (2003); see Servello v. Derwinski, 3 Vet. 
App. 196 (1992). An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  

At the outset, it is noteworthy that the veteran did not 
appeal the September 1986 RO decision that granted service 
connection and assigned a noncompensable rating.  Absent 
clear and unmistakable error in that decision, it is final 
and a bar to an effective date for a compensable rating prior 
to the decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Error in the September 1986 decision is neither alleged nor 
evident.

Chronologically, the earliest document in the claims file 
received after the September 1986 rating decision that can be 
construed as a claim for an increased rating is the veteran's 
actual application for an increased rating received on August 
11, 1995.  Under the controlling law and regulations, the 
Board must review the evidence dating back to August 1994, to 
determine the "earliest date as of which," within the year 
prior to the claim, the increase in disability was factually 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.155(a), 3.400(o)(2); and see Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

The veteran's residuals of a laparotomy due to duodenal 
laceration repair, to include GERD and esophagitis, have been 
rated under 38 C.F.R. § 4.114, Code 7328 (resection of the 
small intestine).  Under Code 7328, a 20 percent rating is 
warranted where residuals of a resection of the small 
intestine are symptomatic with diarrhea, anemia, and 
inability to gain weight.  A 20 percent rating is the minimum 
evaluation available under Code 7328.  

The residuals of the laparotomy due to duodenal laceration 
repair were also rated by analogy to hiatal hernia (Code 
7346).  Under Code 7346, where the disability is manifested 
by persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health, a 30 percent rating is warranted.  With two or more 
of the symptoms for the 30 percent evaluation of less 
severity, a 10 percent rating is warranted.  38 C.F.R. 
§ 4.114, Code 7346.  

There is no competent (medical) evidence for the one year 
period prior to August 11, 1995 that either residuals of a 
resection of the small intestine were symptomatic with 
diarrhea, anemia, and inability to gain weight so as to 
warrant a 20 percent rating under Code 7328; or that there 
were two or more of the symptoms for a 30 percent rating 
under Code 7346, but of less severity so as to warrant a 10 
percent rating under that Code.  As the requirements for the 
minimum compensable rating were not shown, 38 C.F.R. § 4.31 
required that a noncompensable (0 percent) rating be assigned 
prior to August 11, 1995.  Consequently, there is no 
evidentiary basis for making the award of the 10 percent 
rating effective prior to that date.

There is no legal basis for making the effective date of the 
compensable rating retroactive to the day following the 
veteran's discharge from active duty, as he seeks.  In fact, 
the final September 1986 rating decision is a legal bar to 
such effective date.

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b).  However, that doctrine does 
not apply here, as the preponderance of the evidence is 
against this claim.  


ORDER

An effective date earlier than August 11, 1995, for a 
compensable rating for residuals of a laparotomy for duodenal 
laceration repair, to include GERD and esophagitis, is 
denied.  


REMAND

As shown above, the record indicates that the veteran has 
received adequate notification of the VCAA and implementing 
regulations.  

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination, taking into account records of prior medical 
treatment so that the disability rating will be full and 
fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the 
most recent comprehensive medical evidence of record 
regarding the severity of the residuals of a laparotomy for 
duodenal laceration repair, to include GERD and esophagitis, 
consists of a June 2000 VA examination report.  [VA 
outpatient records dated through February 2004 include some 
findings as to the severity of the disability.]  In other 
words, there is no competent and comprehensive evidence as to 
the current status of the residuals of a laparotomy for 
duodenal laceration repair.  At the November 2004 hearing the 
veteran testified that his residuals of the laparotomy have 
increased in severity since the most recent VA examination.  
It was also noted at the hearing that he failed to report for 
a VA examination scheduled pursuant to a directive in the 
Board's January 1998 remand.  He testified that he lives in 
the mountains, and failed to report for the examination due 
to inclement weather.  He also stated that he was advised by 
VA medical center personnel that the examination would be 
rescheduled, but did not notice of a rescheduled examination.  
The Board finds the testimony to be an adequate explanation 
of good cause for failure to appear, and that rescheduling is 
indicated.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  

Finally, the symptoms of the service-connected disability at 
issue are such as to suggest ongoing treatment.  Reports of 
private treatment and/or additional VA medical records may 
contain pertinent information.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all health care providers that 
have treated him for his residuals of a 
laparotomy for duodenal laceration 
repair, to include GERD and esophagitis, 
from February 2004 to the present, then 
obtain complete records of such treatment 
from all sources identified.  Whether or 
not he responds, the RO should obtain any 
reports (not already of record) of VA 
treatment for the disability at issue.  
2.  The RO should then arrange for a VA 
gastrointestinal system examination of 
the veteran to determine the current 
severity of his residuals of a 
laparotomy, to include GERD and 
esophagitis.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
studies should be performed.  The 
examiner should describe the symptoms 
specifically attributable to residuals of 
laparotomy for duodenal laceration 
repair, to include GERD and esophagitis, 
and describe in detail all impairment due 
to said residuals.  The examiner must 
explain the rationale for all opinions 
given.  

3.  The RO should then review the matter 
of entitlement to a rating in excess of 
10 percent for residuals of a laparotomy 
for duodenal laceration repair, to 
include GERD and esophagitis.  If it 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate SSOC, and give them the 
opportunity to respond.  The case should 
then be returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


